DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: Reference to the claims in the written description to define the invention appears improper.  The specification should not look to the claims.  For example, on page 1, the written description references claims 1, 13 and 14.  Such appears improper.  
Appropriate correction is required.

Claim Objections

Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must only refer in the alternative to claims it is to depend thereon.  Claim 10 attempted to depend on both claims 9 and 1.  See MPEP § 608.01(n).  Accordingly, the claim 10 has not been further treated on the merits.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 4, there is no antecedent basis for “the backside”.
	In claim 8, line 4, there is no antecedent basis for “the maximum longitudinal extension”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurth (US patent 3,793,666).


With respect to claim 2, note supply conduit (6) forming an integrated supply of wiping fluid to the at least one nozzle.
With respect to claim 3, note supply hose (6) fastened to the cover for supplying washer fluid.  The wiper arm is deemed arranged on the backside of the cover, at least as far as claimed.
With respect to claim 5, at least the cover is detachable form the wiper arm by loosening screws (2).
With respect to claim 6, the cover is flexible and folded to form plates (7, 8, 9, col. 1, lines 58+).  The state shown in figure 1 is deemed the space-saving state as claimed.
With respect to claim 7, Wurth discloses that the cover is of transparent material (col. 1, lines 64-66).
With respect to claim 8, the wiper arm and blade longitudinal extensions are deemed substantially parallel (fig. 2), at least as far as and to the extent defined.
With respect to claim 13, Wurth is deemed to disclose the method of fastening as claimed as the wiper is provided on a vehicle (fig. 2).
 



s 9, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerschbaum et al (German 19907390).
	The publication to Kerschbaum (note cited English translation) discloses the invention as is claimed.  Kerschbaum discloses a vehicle (fig. 1) comprising a windscreen (2), a further component (16, fig. 2), and a trough (12) between the further component and the windscreen.  The trough comprises an upper opening delimited on one side by an edge (19) of the further component at an end thereof and delimited on an opposite side by a portion of the windscreen (2).  A windscreen wiper comprises a wiper arm (4, fig. 1) supporting a wiper blade (5) and a cover (7) fastened to the wiper arm (para. 17).  The arm and blade are arranged in the trough in an operating state of the windscreen wiper (figs. 1, 2) where at least a part of the upper opening of the trough is closed by the cover of the wiper arm (note fig. 2).  The cover touches both the end of the further component facing the windscreen and contacts the windscreen.
	With respect to claim 11, note axle (3, fig. 1) for rotation of the wiper arm via a drive.  The wiper arm (4), which lies in the trough (12), is mounted at the lower end thereof to the axle.
	With respect to claims 12 and 14, as the wiper arm is moved over the windscreen (2) to wipe such with the blade (5) in known fashion, and thus out of the trough, the methods of claims 12 and 14 are deemed met.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wurth (US patent 3,793,666) in view of Keen (GB publication 2121681).
	The publication to Wurth discloses all of the above recited subject matter with the exception of a heating element for heating a washer fluid-carrying component.
	The publication to Keen discloses a windscreen wiper for a vehicle (fig. 1).  Keen discloses the provision of heating elements (42) in washer fluid supply tubes (40, fig. 7) leading to wiper arms (4).  The elements are for heating the fluid to prevent freezing.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the supply hose or tube of Wurth with heating elements therein, as clearly suggested by Keen, to prevent freezing thereof.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
08 September 2021